
      
        DEPARTMENT OF THE INTERIOR 
        Fish and Wildlife Service 
        50 CFR Part 20 
        RIN 1018-AU09 
        Migratory Bird Hunting; Application for Approval of Tungsten-Nickel-Iron Alloys as Nontoxic for Hunting Waterfowl and Coots 
        
          AGENCY:
          Fish and Wildlife Service, Interior. 
        
        
          ACTION:
          Advance notice of proposed rulemaking. 
        
        
          SUMMARY:

          The U.S. Fish and Wildlife Service (Service) hereby provides public notice that ENVIRON-Metal, Inc., of Sweet Home, Oregon, has applied for approval of a range of tungsten-nickel-iron alloys as nontoxic for waterfowl hunting in the United States. The alloys are comprised of 10-70 percent iron, 20-70 percent tungsten, and 10-40 percent nickel. Densities of the shot alloys range from 8.5 grams per cubic centimeter (g/cc) to 13.5 g/cc. The Service has initiated review of the shot alloys under the criteria set out in Tier 1 of the nontoxic shot approval procedures given at 50 CFR 20.134. 
        
        
          DATES:
          A comprehensive review of the Tier-1 information is to be concluded by July 1, 2005. 
        
        
          ADDRESSES:
          The ENVIRON-Metal, Inc., application may be reviewed in Room 4091 at the Fish and Wildlife Service, Division of Migratory Bird Management, 4501 North Fairfax Drive, Arlington, Virginia. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          George T. Allen, Wildlife Biologist, Division of Migratory Bird Management, (703) 358-1825. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Migratory Bird Treaty Act of 1918 (Act) (16 U.S.C. 703-711) and the Fish and Wildlife Improvement Act of 1978 (16 U.S.C. 712) implement migratory bird treaties between the United States and Great Britain for Canada (1916 and 1996 as amended), Mexico (1936 and 1972 as amended), Japan (1972 and 1974 as amended), and Russia (then the Soviet Union, 1976). These treaties protect certain migratory birds from take, except as permitted under the Acts. The Acts authorize the Secretary of the Interior to regulate take of migratory birds in the United States. Under this authority, the U.S. Fish and Wildlife Service controls the hunting of migratory game birds through regulations in 50 CFR part 20. 
        Since the mid-1970s, the Service has sought to identify types of shot for waterfowl hunting that are not toxic to migratory birds or other wildlife when ingested. We have approved several types of shot as nontoxic and added them to the migratory bird hunting regulations in 50 CFR 20.21. Use of shot types other than those listed in 50 CFR 20.21(j)(1) for hunting waterfowl and coots and any species that make up aggregate bag limits is prohibited. We will continue to review all shot types submitted for approval as nontoxic. 
        ENVIRON-Metal has submitted its application with the counsel that it contained all of the specified information for a complete Tier-1 submittal, and has requested unconditional approval pursuant to the Tier-1 time frame. The Service has determined that the application is complete, and has initiated a comprehensive review of the Tier-1 information. A comprehensive review of the Tier-1 information is to be concluded by July 1, 2005. After the review, the Service will either publish a notice of review to inform the public that the Tier-1 test results are inconclusive or publish a proposed rule for approval of the candidate shot. If the Tier-1 tests are inconclusive, the notice of review will indicate what other tests will be required before we will again consider approval of the Iron-Tungsten-Nickel shot as nontoxic. If the Tier-1 data review results in a preliminary determination that the candidate material does not pose a significant toxicity hazard to migratory birds, other wildlife, or their habitats, the Service will commence with a rulemaking proposing to approve the candidate shot. 
        
          Dated: April 22, 2005. 
          Craig Manson, 
          Assistant Secretary for Fish and Wildlife and Parks. 
        
      
      [FR Doc. 05-8686 Filed 4-29-05; 8:45 am] 
      BILLING CODE 4310-55-P
    
  